 In the Matter Of SWIFT AND COMPANYandAMALGAMATED MEAT CUTTERS&BUTCHER WORKMEN OF NORTH AMERICA,LOCAL#574, A. F. OF L.Case No. 18-R-1051.-Decided September 1, 1944Messrs. ' E. L. CrainandG. B. Cook,of Chicago, Ill., for theCompany.Messrs. Kenneth LowersandJ. T. McCoy,of Cedar Rapids, Iowa,for the A. F. L.Mr. E. R. Fitzpatrick,of Waterloo, Iowa, andMr. Horace S. Gates,Jr.,of Marshalltown, Iowa, for the C. I. O.Mr. Don Mahon,of Des Moines, Iowa, for the Independent.Mr. Philip Licari,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Amalgamated Meat Cutters & ButcherWorkmen of North America, Local #574, A. F. of L., herein called theA. F. L., alleging that a question affecting-commerce had arisen con-cerning the representation of employees of Swift and Company, Mar-shalltown, Iowa, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore Clarence A. Meter, Trial Examiner.Said hearing was held atMarshalltown, Iowa, on August 1, 1944.The Company, the A. F. L.,United Packinghouse Workers of America, Local 261, C. I. 0., hereincalled the C. I. 0., and Independent Brotherhood of Swift Employees,Local No. 50, herein called the Independent, appeared and participated.All parties were afforded full opportunity to be heard,to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.At the hearing, the Independent moved to dismiss the petitionon the ground,inter alia,that an existing contract between the Com-pany and the Independent is a bar to the instant proceeding.Themotion was referred to the Board by the Trial Examiner.For reasonsstated in Section III,infra,the motion is denied.The Trial Examin-er's rulings made at the hearing are free fromprejudicial error and are58 N. L.R. B., No. 3.12 SWIFT AND COMPANY13hereby affirmed.All parties were afforded an opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYSwift and Company is an Illinois corporation, with its principaloffice and place of business at Chicago, Illinois.The Company oper-ates several meat processing plants in various parts of the UnitedStates.The instant proceeding solely concerns the Company's plantlocated at Marshalltown, Iowa.The Company. purchases all its neededlivestock for the Marshalltown plant from stockyards located withinthe State of Iowa.During the year 1943, the Company shippedfrom this plant to points outside the State of Iowa processed meatvalued in excess of $10,000,000.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.IT. THE ORGANIZATIONS INVOLVEDAmalgamated Meat Cutters & Butcher Workmen of North America,Local #574, affiliated with the American Federation of Labor, is alabor organization admitting to membership employees of theCompany.United Packinghouse Workers of America, Local 261, affiliated withthe Congress of Industrial Organizations, is a labor organization ad-mitting to membership employees of the Company.Independent Brotherhood of Swift Employees, Local No. 50, is alabor organization admitting to membership employees of theCompany.ITT.THE QUESTION CONCERNING REPRESENTATION ,Sometime in 1942, the Company and the Independent entered into acollective bargaining agreement which provided, in part, as follows :This contract shall take effect gas of August 20, 1942.... and shallremain in effect until August 11, 1943, and from year to year there-after, subject to reopening by either party on written notice mailedat least thirty days prior to August 11 of any year.In 1943 this contract was automatically renewed.On June 22, 1944, the A. F. L. advised the Company that it repre-sented a majority of the Company's production and maintenance em-ployees at the Marshalltown plant, and requested recognition as the 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDexclusive bargaining agent of these employees.On June 29, 1944, theCompany replied that because of a current agreement between theCompany and the Independent it could not grant such recognition.It is urged by the Independent that its existing contract serves tobar the instant proceeding. Since, however, the A. F. L. apprised theCompany of its claim to representation prior to the operative dateof the automatic renewal clause contained in the contract, it is clearthat the contract does not preclude a present determination ofrepresentatives?A statement of a.Field Examiner for the Board, introduced intoevidence at the hearing, indicates that the A. F. L. represents a.substantialnumber of employees in the unit hereinafter foundappropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe A. F. L. and the C. I. O. seek a unit embracing all the produc-tion and maintenance employees at the Company's Marshalltown plant,including livestock handlers and watchmen, but excluding office em-ployees, the superintendent, the general foreman, foremen, assistantforemen, the chief engineer and master mechanic, livestock buyers,livestock scalers, timekeepers, the nurse and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action.The Company and the Independent do not oppose theestablishment of the unit sought, except that the Independent urgesthat the watchmen comprise a separate appropriate unit because theyhave not been embraced by the contract between it and the Company,and the Company contends that watchmen are closely allied withmanagement and consequently should be excluded from any unit.The Company employs four watchmen who are neither armednor uniformed.Their duties are confined to preforming functions.usually. associatedwith their classification.Thus, they patrol the'iMatter of Erie City Iron Works,47 N. L. R. B. 381.2 The Field Examiner reported that the A.F. L. submitted 71 authorization cards, all ofwhich bore apparently genuine signatures;that the names of 66 persons appearing on thecards were listed on the Company's pay roll of June 20, 1944, which contained the namesof 160 employees in the alleged appropriate unit; and that the cards were dated betweenMay and July 1944.The Field Examiner further reported that the C. I. O. submitted 40 authorization cards,all of which bore apparently genuine signatures;that the names of 38 persons appearingon the cards were listed on the Company's pay roll above mentioned ; and that the cardswere dated between May and July 1944.The Independent relies on its contract with the Company as evidence of its interest inthis proceeding. SWIFT AND COMPANY15Company's premises, guarding it against theft, sabotage, and fire.Although they work 40 hours a week at their regular duties, the Com-pany permits them, at their option, to work 8 additional hours, duringwhich time they perform work similar to that of the maintenanceemployees.The record reveals that, at one time, the watchmen hadbeen militarized; however, since January 1944, they have not beenmilitarized.It is clear, moreover, that they are not supervisory ormanagerial employees. In view of the foregoing facts, we are of theopinion that the watchmen should be included in the unit.We find, in accordance with the agreement of the parties and ourforegoing determination relating to watchmen, that all the Company'sproduction and maintenance employees at its Marshalltown plant,including livestock handlers and watchmen, but excluding office em-ployees, livestock buyers, livestock scalers, timekeepers, the nurse, thesuperintendent, the general foreman, foremen, assistant foremen, thechief engineer and master mechanic, and all other supervisory em-ployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.3DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Swift and Com-pany, Marshalltown, Iowa, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of the Re-gional Director for the Eighteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Articleaa The Independent's request to appear on the ballotas "Independent Local No. 50, I. R.S E ," ishereby granted 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII, Sections10 and 11, ofsaid Rules and Regulations,among the em-ployees in theunitfound appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this- Direction, including employees who did not work during thesaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who havesincequit or been dischargedfor causeand have not-beenrehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by Amalgamated Meat Cutters& Butcher Workmen of North America, Local #574, affiliated withthe American Federation of Labor, or by United Packinghouse Work-ers of.America, Local 261, affiliated with the Congress of IndustrialOrganizations, or by Independent Local No. 50,I. B. S. E.,for the pur-poses ofcollectivebargaining,or by none of theseorganizations.CHAIRMAN Muris took no part inthe consideration of the aboveDecisionand Directionof Election.